                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Greg Schillinger

      v.                                       Case No. 21-cv-135-PB

NH State Prison




                                   ORDER


     After reviewing the notification to the court filed, I

herewith approve the Report and Recommendation of Magistrate

Judge Andrea K. Johnstone dated April 8, 2021, dismiss this

§ 2241 petition without prejudice and decline to issue a

certificate of appealability.


                                        /s/Paul Barbadoro___________
                                        Paul Barbadoro
                                        United States District Judge

Date: July 6, 2021

cc: Counsel of Record
